Case 1:18-cv-00613-TWP-TAB Document 49 Filed 05/20/20 Page 1 of 4 PageID #: 336




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 GARY W. BROOKS,                      )
                                      )
         Plaintiff,                   )
                                      )
                       V.             )
                                      )                  Cause No. 1:18-cv-613 TWP-TAB
 CITY OF CARMEL, Acting by and Through)
 its Legal Department, and DOUGLAS C. )
 HANEY,                               )
                                      )
         Defendants.                  )


      MOTION FOR CONTINUANCE OF FINALAL PRE-TRIAL CONFERENCE

       Plaintiffs, by counsel, respectfully move to continue the Final Pre-Trial Conference.

        pre-trial conference is set for July 15, 2020.

    1. This matter is set for Final Pre-Trial Conference on July 15, 2020.

    2. The undersigned attorney has a family reunion planned out-of-state during the week of

       July 13, 2020 and wishes to be able to travel to it.

    3. Plaintiff therefore requests that the Final Pre-Trial Conference be moved to a date either

       before or after the week of July 13, 2020.

    4. The undersigned has informed defense counsel, Paul T. Belch, of this Motion and he does

       not object to it. Mr. Belch further states that he will be on vacation from June 24 to

       July1, 2020.
Case 1:18-cv-00613-TWP-TAB Document 49 Filed 05/20/20 Page 2 of 4 PageID #: 337




       WHEREFORE, Plaintiff prays that the Court will grant a short continuance of the July

    15, 2020 final pre-trial conference.



                                           Respectfully submitted,



                                           /s/ Jeffrey S. McQuary, #16791-49
                                           BROWN TOMPKINS LORY
                                           608 East Market Street
                                           Indianapolis, IN 46202
                                           Telephone: (317) 631-6866
                                           Facsimile: (317) 685-2329

                                           Attorney for Plaintiffs
Case 1:18-cv-00613-TWP-TAB Document 49 Filed 05/20/20 Page 3 of 4 PageID #: 338
Case 1:18-cv-00613-TWP-TAB Document 49 Filed 05/20/20 Page 4 of 4 PageID #: 339




                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed on May 20, 2020 A.D. using the Court’s

 CM/ECF system and   is available to all attorneys of record using the same.


                                               /s/ Jeffrey S. McQuary
                                               Jeffrey S. McQuary, 16791-49
                                               608 East Market Street
                                               Indianapolis, IN 46202
                                               Telephone: (317) 631-6866
                                               Facsimile: (317) 685-2329
                                               jmcquary@btlmlaw.com
